PER CURIAM.
This court heretofore affirmed an order of the commission directing the respondent to cease and desist from certain conduct found to be violative of section 2(c) of the Robinson-Patman Act, 15 U.S.C.A. § 13 (c). Biddle Purchasing Company v. Federal Trade Commission, 2 Cir., 96 F.2d 687. The present petition alleges that since May 9, 1938, the date of this court’s said order, the respondent has violated said order; it seeks to have the respondent adjudged in contempt. The petition does not particularize any transaction which is charged to be in violation of the order; nor does it state when, where or under what circumstances it occurred. The respondent has moved for a “bill of particulars setting forth by names, addresses, dates, products, figures, prices and other identifying details” which are the particular specific transactions relied upon by the commission as supporting “the general and argumentative statements” in the subpara-graphs of paragraph 6 of the petition.
We think the motion should be granted to the extent of requiring the commission to particularize at least one typical transaction under each subparagraph of said paragraph 6, and more if that is necessary, sufficiently to inform the respondent and the court of the time, place and nature of all the acts which are claimed to violate the order of this court. This will be no hardship to the petitioner for it has had access to the books *30and records of the respondent and presumably knows which of the thousands of transactions are relied upon as violative of the order. It is required in fairness to the respondent, for without a bill of particulars the respondent has no adequate warning of the issues it must meet. The generality of the charges in the petition is such that it is impossible to know when and in what manner the respondent’s violation of the order is supposed to have occurred.